Citation Nr: 1114387	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-26 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to an initial compensable rating for bilateral pes planus.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

4.  Entitlement to an initial compensable rating for residuals of a chemical burn with loss of thumb print of the right hand.

5.  Entitlement to an initial compensable rating for residuals, including a scar, of an umbilical hernia repair.

6.  Entitlement to an initial compensable rating for a right knee strain.

7.  Entitlement to an initial compensable rating for a left knee strain.

8.  Entitlement to an initial compensable rating for hemorrhoids.  

9.  Entitlement to an initial rating higher than 10 percent for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for left ear hearing loss, bilateral pes planus, PFB, residuals of a chemical burn with loss of thumb print of the right hand, residuals of an umbilical hernia repair with scar, right and left knee strains, hemorrhoids, and vertigo.  The RO assigned an initial 10 percent rating for the vertigo and noncompensable (0 percent) ratings for the other eight disabilities.  The Veteran's appeal is for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating that, when a Veteran timely appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at other times during the course of his appeal).

Because they require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The RO rated each of the disabilities at issue based on the results of VA compensation examinations performed in May 2006.  Since these examinations are now almost five years old, the Veteran's representative recently requested additional examinations to reassess the severity of these disabilities.  And the Board agrees this additional development of the claims is warranted before deciding them.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA audiology examination to reassess the severity of the Veteran's left ear hearing loss.  His claims file must be made available to the designated examiner for review of the pertinent medical and other history.

This evaluation should include controlled speech discrimination (Maryland CNC) and a puretone audiometry test of the specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz and corresponding average.  The evaluation must be conducted without the use of hearing aids.  And the examiner must additionally comment on the effects of the Veteran's left ear hearing loss on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

*Unless it is determined the Veteran is deaf in his other ear, meaning his right ear, VA adjudicators must presume the hearing in this other ear is normal (level I) for rating purposes.  38 C.F.R. § 3.383(a).

The evaluating audiologist must discuss the rationale for all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also schedule a VA general medical examination to reassess the severity of the Veteran's bilateral pes planus, PFB, residuals of a chemical burn with loss of thumb print of the right hand, residuals of an umbilical hernia repair with scar, right and left knee strains, hemorrhoids, and vertigo.  Specialty examinations should be scheduled for any disability if deemed warranted.

(a) concerning the bilateral pes planus, the examiner should state whether there is evidence of (i) marked pronation; (ii) extreme tenderness of plantar surfaces of the feet; (iii) marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances; (iv) marked deformity (pronation, abduction, etc.); (v) pain on manipulation and use accentuated; (vi) indication of swelling on use; (vii) characteristic callosities; weight-bearing line over or medial to the great toe; (viii) inward bowing of the tendo- Achilles; (ix) or pain on manipulation and use of the feet.

(b) concerning the pseudofolliculitis barbae (PFB), the examiner should describe the degree of disfigurement, distortion, or asymmetry; and address whether any of the following are present:  (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  The examination must include color photographs of the condition.

(c) concerning the scar from the umbilical hernia repair, as well as the residuals of the chemical burn with loss of thumb print of the right hand, the examiner should describe any associated symptoms, including any pain and limitation of function of the affected parts.

(d) concerning the right and left knee strains, the examiner should conduct all necessary diagnostic testing and evaluation, including X-rays, range-of-motion testing, etc., to determine whether there are objective clinical indications of instability or laxity (and, if there are, whether the instability and/or laxity is slight, moderate or severe).  As well, the designated examiner should indicate whether there are objective clinical indications of pain or painful motion, weakness, premature or excess fatigability, and incoordination.  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion. 

(e) concerning the hemorrhoids, the examiner should indicate whether there are any current hemorrhoids, and if there are, whether they are large or thrombotic, irreducible, involve excessive redundant tissue, or evidence frequent recurrences.

(f) and, finally, concerning the vertigo, the examiner should indicate whether there are objective findings to support a diagnosis of vestibular disequilibrium and, if so, whether the Veteran experiences either occasional dizziness or dizziness with occasional staggering. 

The examiner(s) must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate these claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


